DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 7/9/2015.
2. 	Claims 1-3, 5-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim
Abstract Idea/Insignificant Activity

Certain Methods of Organizing Human Activity
receiving, from a user, a drawing on a map of a graphical user interface indicating an indication of a location where transactions are should be restricted;
Mental Process
receiving information for the transaction, wherein the transaction is initiated by the user;
Certain Methods of Organizing Human Activity
displaying, to the user, a map by the graphical user interface on a mobile device;
Mental Process
displaying, on the map, the location where the transaction is restricted;
Mental Process
displaying, on the map, an indication that transactions are restricted in the location;
Mental Process
determining a location for a payment vehicle being used to fund the transaction and associated with the user;
Insignificant Data Gathering Activity
determining, using a personal location device, a location for the user;
Insignificant Data Gathering Activity

Mental Process and/or Certain Methods of Organizing Human Activity
declining the transaction to the user in response to determining that the user is in close proximity to the payment vehicle and the user is in close proximity to the location where transactions should be restricted.
Mental Process and/or Certain Methods of Organizing Human Activity


The concept of determining whether to allow or deny a transaction based on location of transaction, location of device and proximity of user falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings).
The concept embodied in the current invention is no different from that in Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully 
In addition, the concept of using rules to authorize or deny transaction is also similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource); and organizing information through mathematical correlations (Digitech).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
With respect to the limitation of “determining location for a payment vehicle,” Para [0027] of the Specification states that the payment vehicle 204 further includes features for determining its own location.  For example, in the mobile payment application embodiment, the personal telecommunications device may include location services functionality, or a chip-and-PIN card may communicate with the point-of-sale 208 to determine its location.  Hence, based on this disclosure, the location for a 
With respect to the limitation of “determining location of a user via a personal location device,” Para [0028] of the Specification states that the personal location device 206 includes location services functionality allowing it to determine its position (and, by proxy, the position of user 202).  For example, personal location device 206 may include a Global Positioning System (GPS) receiver.  Alternatively, personal location device 206 can calculate its position using known positions for nearby cellular towers or wireless access points (e.g., Wi-Fi access points) via triangulation.  Other methods of determining the location of personal location device 206, now known or later developed, are also contemplated.  Hence, based on this disclosure, the location of the user is obtained via GPS or cellular towers or Wi-Fi, which therefore constitutes Insignificant Data Gathering Activity.
With respect to the limitations of “whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region” and “determined that the user is in close proximity to the payment vehicle and the user is within the geographic region,” Para [0033] of the Specification states that user 202 can specify that transactions should be allowed or rejected based any of these locations, or on their relative proximity to each other.  For example, a user could specify that, if the transaction location and the payment vehicle location are both out of a user-defined “home region” then the transaction is to be rejected unless the user location is within ten feet of the payment vehicle location.  Para [0035] of the Specification states that for example, financial institution 212 may set up a SMS gateway that allows user 
Hence, based on the Applicant’s disclosure, Examiner notes that the limitations of whether a payment vehicle is within a geographic region, whether a user is in close proximity to payment vehicle is subjective, arbitrary and described at a high level of generality.  For example, the Specification does not explain the metes and bounds of the limitation “close proximity.”  
All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation, or in how the processing technologically achieves those results.  To advocate permitting or denying payment processing based on location and preset parameters is conceptual advice for results desired from a commercial or legal interaction.  This in turn is an example of commercial or legal interactions as a certain method of organizing human activity, because managing payment processing is the way of ensuring commercial interactions are compensated.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract ideas to – determining whether the transaction should be allowed or denied based on a position of the user or position of payment vehicle used to fund the transaction; allowing user to specify geographic region based on position of user; geographic region comprising building and city; selecting geographic region using natural language interface and using circle radius – which also constitutes Certain Methods of Organizing Human Activity and hence are also abstract.

Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited by the claims, beyond the abstract idea, is a personal location device or telecommunication device of the user.  As per Para [0028] of the Specification, the person location device may be a smartphone, tablet, laptop computer, or a smart watch.  Computer 102 (displayed in Fig. 1) can be a desktop computer, a laptop computer, a server computer, a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device (Specification: Para [0023]).  Hence, based on the Specification, the claimed steps require only generic computers for their performance.  Examiner thus notes that the additional element has been recited a high level of generality such that the claims amount to no more than mere instructions to apply the exception using these generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is determined that the user is in close proximity to the payment vehicle and the user is within the geographic region – using a user interface
not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic user interface to perform the steps of – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is determined that the user is in close proximity to the payment vehicle and the user is within the geographic region – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of allowing or denying transaction based on location - using generic components.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blythe (US 2009/0171842 A1) in view of Stevens (US 2012/0173429 A1) further in view of Mathews (US 7,857,212 B1).

Claim 1:
Blythe discloses:
A system for location-based activation and deactivation of a payment vehicle, comprising:
a user interface for allowing a user to specify a geographic region and a rule corresponding to the geographic region,

(See Blythe: Para [0010] (“the graphical user interface displays a map on the payment device for selecting the predefined geographic location.”), [0038] – [0040])
wherein the geographic region is drawn on the map by the user and the rule is indicated on the map showing that transactions are not permitted within the geographic region,
wherein the rule is specified for the geographic region by the user on the user interface;
(See Blythe: Fig. 3; Para 
[0037] (“In one preferred embodiment, the GPS module 18A displays the user interface 32 on the screen 20 of the payment device 10 and prompts the user to enter either an address or MAP name that identifies a particular geographic area to be displayed on the device 10.  In another preferred embodiment, the GPS module 18A displays the graphical user interface 32 on a Personal Computer (PC) attached to the device 10 and prompts the user to enter either an address or map name to be displayed on the device 10.”)
[0040] (“Once a map is displayed in the map area 34 and the user selects select-payment-location button 48, the user can then select transaction locations for automatic payment.  For example, in one preferred embodiment, upon selection of select-payment-location button 48, the GPS module 18A displays a cursor that overlays the displayed map and allows the user to identify a particular location 58 on the map where a payment is to be automatically commenced.”)

Blythe does not specifically disclose; however Stevens discloses:
a location rules data store operable to store the geographic region and the rule;
a location rules engine operable to:
receive information for a transaction;
determine a location for the transaction;

(See Stevens: Para [0077])
determine a location of the user via a personal location device;
(See Stevens: Para [0047] (“receive a set of data identifying the location of the Device”), [0079], [0092])
determine whether the transaction should be allowed or denied based at least in part on whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region and the rule,
(See Stevens: Para 
[0065] (“thus, the location of the Device 105 determines the applicability of a rule”), 
[0072] (“The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location”), 
[0085] (“a transaction may be authorized if the comparison between the location of the mobile device 605 and the transaction are within a specified distance of each other”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Blythe as it relates to mobile device transaction to include the above noted disclosure of Stevens as it relates to location based authorization of card transactions.  The motivation for combining the references would have been to enable credit grantor manage risk based on location.


declining the transaction to the user in response to determining that the user is in close proximity to the payment vehicle and the user is in close proximity to the location where transactions should be restricted.
However, Matthews discloses the above limitation (See Matthews: 
Col. 5 lines 5-35 (“Also, if customer 101 knows that he or she will never spend more than $1000 at a particular retail store location (e.g., the Wal-Mart® store on Main Street), he or she may want to prohibit transactions over $1000 at that merchant location.”)
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500.  If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)
(See also Stevens: Para [0072])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Blythe + Stevens to include the above noted disclosure of Matthews as it relates to authorizing card transactions by region.  The motivation for combining the references would have been to prevent fraud.

Claims 9, 13 are substantially similar to Claim 1 and hence rejected on similar grounds.

Claim 2: 
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of the user.
(See Stevens: Para [0094], [0105], [0106])

Claim 3: 
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of a payment vehicle used to fund the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 5: 
wherein the user interface is operable to allow the user to specify the geographic region based on a position of the user when accessing the user interface.
(See Stevens: Para [0053])

Claim 6: 
wherein the geographic region consists of one element of the group consisting of a single building and a city.
(See Stevens: Para [0072], [0092])

Claim 7: 
wherein the geographic region is selected using a natural language interface.
(See Stevens: Para [0083] – [0085])

Claim 8: 
wherein the geographic region is specified by indicating a center and a radius for a circle.
(See Stevens: Para [0105])

Claim 10: 
wherein the location of the user is determined based on a location determined for a personal telecommunications device associated with the user.
(See Stevens: Para [0079], [0085])

Claim 11: 
wherein the location-determining component is a GPS receiver integrated into the payment vehicle.
(See Stevens: Para [0047], [0048])

Claim 12: 
wherein the payment vehicle is a prepaid card.
(See Stevens: Para [0049], [0052])

Claim 14: 
wherein the method further comprises the step of determining a location for the transaction, and wherein the step of allowing or denying the transaction is further based on the location for the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 15: 
wherein the method further comprises the step of determining a location for a payment vehicle funding the transaction, and the step of allowing or denying the transaction is further based on the location for the payment vehicle.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 16: 
wherein the location for the user is determined based on a location for a personal telecommunications device associated with the user.
(See Stevens: Para [0079], [0085])

Claim 17: 
wherein the geographic region is rectangular.
(See Stevens: Para [0055], [0056], [0069], [0071])

Claim 18: 

(See Stevens: Para [0055], [0056], [0069], [0071])

Claim 19: 
wherein the method further comprises the step of communicating, to the user, that the transaction was rejected on the basis of the user's location.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Claim 20: 
wherein the step of communicating includes sending an SMS message.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive.
101
Applicant argues that receiving a drawing of a geographic regions via a map on a graphical user interface and defining where transactions are and aren’t permitted does not fit into any categories of abstract idea.
Examiner disagrees because the above steps can be carried out by a human analyst and thus falls under the Mental Process grouping.  See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims 
Applicant argues that the purported abstract idea is integrated into a practical application.
Examiner respectfully disagrees.
In order to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).  See 2019 Revised Guidance.
Examiner finds that none of the additional limitations integrates the abstract idea into a practical application because the additional elements are generic computer components that do not provide “any practical assurance that the process is significantly more than a drafting effort designed to monopolize the abstract idea itself.”  The claims simply include instructions to implement an abstract idea on a computer and does no 
Applicant argues that the steps are not well-known, routine and conventional such as drawing a region on a map where transactions are not permitted.
Examiner disagrees.
Drawing or identifying a region on a map is a method of human activity which falls under the abstract idea groupings and not an inventive concept.  See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”)
Applicant argues that the claims are directed to solving a specific problem – preemptively enacting self-control by establishing rules to prevent certain transactions at certain locations.
Examiner finds this unpersuasive.
Applicant misapprehends the practical application prong of the PEG 2019.  Practical application does not refer to habits relating to personal thrift such as parental controls, gambling, drugs, etc.  The practical application test does not refer to implementing transaction authorization rules on a device.  Rather it refers to improvement in the functioning of a computer or technology field.  Preemptive self-control may help a user but has no effect whatsoever on improving computers or technology.

Although, the claimed steps may improve a business process, but it does not achieve an improved technological result.  To the extent the claimed invention provides an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to an alleged improvement in achieving a positive purchase decision – a process in which a computer is used as a tool in its ordinary capacity.  The claimed steps are directed to achieving the result of preventing irresponsible transactions as distinguished from a technological improvement for achieving or applying that result.
Applicant’s Specification and claims indicate that the purported improvement relates to the underlying abstract ideas, while the additional elements merely help perform the abstract ideas more efficiently.  See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to implementing spending discipline and merely use a computer to improve the performance of that determination not the performance of a computer.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, as in Trading Technologies, the claimed steps provide a user with location information in order to authorize or deny a transaction which (may) help safeguard the financial condition of the user by preventing him or her from indulging in gambling, drugs, overspending, etc., but has no effect on the improvement of any computers or technology.
With respect to Applicant’s argument – that the present claims limitations not aimed at minimizing risk associated with fraudulent transactions but instead allows the user to prevent their own transactions in a real-world location – Examiner notes that self-imposed budgetary controls are only another form of restrictions on commercial or legal interactions and thus constitutes certain methods of human activity.
Whereas Alice, buySAFE, Bilski, etc., dealt with minimizing business losses, the present invention is directed to self-imposed spending controls; spending limits imposed by a parent to prevent gambling by a son (Specification: Para [0051]); rules to minimize theft (Specification: Para [0052]); and authorizing emergency car repair on the road (Specification: Para [0053]).  Such economic activities are squarely within the realm of fundamental economic practices that are not meaningfully different from – mitigating settlement risk of Alice; transaction performance guaranty of buySAFE; risk hedging of Bilski; rules based tasks for processing insurance claims of Accenture; and administration of financial accounts of Intellectual Ventures – identified by the Supreme Court and the Federal Circuit as abstract ideas.
In addition, the concept of using rules to authorize or deny transaction is similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource).

103
Applicant argues that Blythe does not include functionality to receive a drawing on the map, associate drawn boundaries with locations on the map, define whether transactions are and are not allowed based on the boundary, or display the boundary with the rules information defining where transactions are and are not allowed.  Blythe does not define boundaries or include user-defined boundaries in any way.  There is no boundary drawn by the user on a map described in Blythe.  
In response, Examiner notes that Applicant’s arguments rest on the phrase “boundaries” which is not recited in the claims.  The pending claims do not recite any limitations pertaining to map boundaries; instead the independent claims recite drawing on a map of a graphical user interface, indicating a location where transactions are restricted.  Nor does the Specification describe drawing map boundaries.  Rather, Para [0016] of the Specification states: “For example, a user might be presented with a digital map on which they can draw or select regions and indicate whether transactions are allowed or prohibited with the region.  The region can be small, such as a single store, or large, as in the example given above of Las Vegas.  Each user may define many such regions and configure them individually or as a group.”  Thus, the Specification refers to indicating locations (e.g. a store) or regions (e.g. Las Vegas) where transactions are to be allowed or prohibited.  Examiner notes that both of the above interpretations are obvious in view of the cited references.
Blythe discloses:
Para [0040] (“Once a map is displayed in the map area 34 and the user selects select-payment-location button 48, the user can then select transaction locations for automatic payment.  For to identify a particular location 58 on the map where a payment is to be automatically commenced.”)
Fig. 3:

    PNG
    media_image1.png
    818
    863
    media_image1.png
    Greyscale

Hence, based on the above disclosure, Blythe teaches how a user may specify a location on a map where a transaction may be allowed and that the location 58 of Merchant ABC has clearly defined boundaries on the map.

Examiner disagrees. 
There is absolutely no basis for Applicant’s assertion.  Specifying on Fig. 3, the location of a Merchant ABC does not require redesigning the map Blythe.  The map of Blythe already contains the street names and property addresses.  Selecting and saving the locations where transactions are to be allowed has no effect on Blythe.  It is what Blythe is intended to do. 
For the above reasons, Applicant’s arguments are not persuasive.
Previous Arguments
Applicant argues that Matthews does not teach declining the transaction to the user based on proximity of the user to the payment vehicle. 
Applicant argues that there is no mention in any cited art of declining a transaction to the user if the user is conducting the transaction as determined by the location of the payment vehicle and the location of the transaction.  
Examiner respectfully disagrees.
Steven discloses:
Para [0072] (“For purposes of this example, the request relates to a request to authorize a transaction.  The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location.  If the transaction request is made within 1000 meters of “Home,” the transaction request may be authorized as long as the Device 105 is within the city limits. If outside 1000 meters, the transaction request may be authorized as long as the Device 105 is ”)
Matthews discloses:
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500.  If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)
Thus, Examiner notes that a) Stevens teaches authorizing or denying a transaction based on proximity of user to transaction location; b) Matthews teaches setting restrictions for authorizing or denying transaction based on geographic region.
Therefore, the combination of Stevens + Mathews teaches the limitation of “declining the transaction to the user and in response to determining that the user is in close proximity to the payment vehicle and a location of the transaction, and within the geographic region wherein the location of the transaction is determined at a point-of-sale.”  For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693